
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1045
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2010
			Mr. Gerlach submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Recognizing First Friday Main Line and its
		  executive director Sherry Tillman and publicist Carla Zambelli for launching
		  Operation Angel Wings.
	
	
		Whereas Lt. Col. Kenneth Marx M.D. of Broomall,
			 Pennsylvania, is currently serving in Afghanistan and working to help the
			 innocent children of Afghanistan by collecting items that United States
			 soldiers can carry and distribute while out on patrol;
		Whereas Lt. Col. Kenneth Marx M.D. is a shining example of
			 a United States citizen seeking the greater good by volunteering to serve his
			 country with the United States Army Reserve a few days after 9/11, at age
			 48;
		Whereas Lt. Col. Kenneth Marx M.D. was a physician in the
			 emergency room at Reading Hospital when he accepted combat deployment, his
			 first, when another physician fell ill;
		Whereas Lt. Col. Kenneth Marx M.D. seeks to develop
			 humanitarian-assistance projects at the village level to support the efforts of
			 United States Armed Forces patrol units to provide security and extend law,
			 governance, and social institutions by simple acts of human kindness that will
			 help the voiceless victims of a war-torn country and the innocent children,
			 collateral damages of any war zone;
		Whereas Lt. Col. Kenneth Marx M.D. demonstrates to all
			 United States citizens and citizens of the world that the United States Armed
			 Forces is capable of not only great strength, but great compassion;
		Whereas Sherry Tillman and Carla Zambelli of First Friday
			 Main Line worked with Lt. Col. Marx M.D. and the Lower Merion, Pennsylvania
			 community to organize and launch “Operation Angel Wings with First Friday Main
			 Line” in literally a matter of days;
		Whereas First Friday Main Line not only seeks to foster a
			 greater sense of community by bringing local residents, artists, and small
			 businesses together, but to also make time for other nonprofit and charitable
			 initiatives within their own mission;
		Whereas Lt. Col. Kenneth Marx M.D., Sherry Tillman, and
			 Carla Zambelli demonstrate the true spirit of the United States with their
			 volunteerism;
		Whereas the Operation Angel Wings initiative will collect
			 items for Afghanistan’s children and needy, including winter clothing, towels,
			 toys, and reading glasses;
		Whereas since launching the Operation Angel Wings
			 initiative on November 9, 2009, First Friday Main Line, through the generosity
			 of the Lower Merion, Pennsylvania, community and extended community, has
			 collected and sent over 150 cartons of supplies to Afghanistan to date;
			 and
		Whereas it is true that every person in the United States
			 can make a difference in their community, and even the world, through the
			 smallest of efforts: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes First Friday Main Line and its
			 executive director Sherry Tillman and publicist Carla Zambelli for launching
			 “Operation Angel Wings”;
			(2)recognizes Lt.
			 Col. Kenneth Marx, M.D. for his service in Afghanistan and his efforts to help
			 United States troops connect with Afghan children and to promote future peace;
			 and
			(3)congratulates
			 First Friday Main Line staff, volunteers, and the Lower Merion, Pennsylvania,
			 community for their support of Operation Angel Wings.
			
